Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 11-13, 15, and 17-20 are objected to because of the following informalities:
In claim 11, line 7, “printheads” should be changed to --printhead--.
In claim 11, line 8, Applicants recite “wherein an exhaust opening is positioned opposite each printhead”.  Applicants previously recite “one or more printheads” in line 4, so “each printhead” would refer back to plural printheads only.  It is suggested that “each printhead” be changed to --the one or more printheads-- or --every printhead--.
In claim 17, line 3, Applicants recite “each thread-coating module” and for reasoning previously presented, it is suggested that “each thread-coating module” be changed to ----the one or more thread-coating modules--.
For claim 17, line 10, see the response above to claim 11, line 8.
In claim 20, line 2, Applicants recite “each exhaust opening” and it is suggested that “each exhaust opening” be changed to --every exhaust opening--.
For claim 20, line 3, it is suggested that “each printhead” be changed to --the one or more printheads-- or --every printhead--.
 Appropriate correction is required.
Note: each as an adjective.  “every one of two or more considered individually or one by one: each stone in a building; a hallway with a door at each end” (dictionary.com).  In other words, “each” can be read as one of many.

                                                  Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 11-13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2003/135931) in view of Tseng (US2009/0241819) and Taylor (US 2,034,008; newly applied).
Shaw provides a thread coating/coloring module comprising an elongate coating chamber with sidewalls, a thread entrance (i.e., 30) at one end and a thread exit at an opposite end thereof, and one or more piezoelectric based spray nozzles, the sidewalls having opening(s) aligned with respective spray nozzles (see Fig. 2; [0024]).  Shaw is silent concerning the module having nozzle(s) in the form of printhead(s) and exhaust opening opposite the printhead or jet, the exhaust opening receiving jetted droplets.  However, Tseng recognizes that it is known from the prior art to provide a thread coating/coloring module with an elongate coating chamber with sidewall, a thread entrance at one end and a thread exit at an opposite end thereof, and use of one or more spray pipes to coat/color thread (see Fig. 1; [0004, 0009, 0010]).  It further recognized by Tseng that spray pipes can be replaced by one or more color inkjet cartridges or printhead(s) to control coloring of the thread as evidenced by [0023].   In light of the teachings of Tseng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the one or more spray nozzles as taught by Shaw with one or more color inkjet cartridge(s) or printhead(s) in order to enhance control in the coloring of the thread.  Taylor further provides for a thread coating system including a jet nozzle (8) wherein coloring is jetted onto an enclosed thread and an exhaust opening is disposed opposite the jet nozzle to enable any unused color material(s) or inks to be collected as evidenced by pg. 2, lines 68 (left col.) to line 35 (right col.).  In light of the teachings of Taylor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the thread coating/coloring module as defined by the combination above to have an exhaust opening opposite the one or more inkjet cartridge(s) or printhead(s) defining jet nozzle(s) in order to facilitate coating of the thread as well as enable collection of unused color material(s) as this would enable recycling of the unused color material(s) or inks and thereby lower manufacturing costs.
Regarding claim 12, Shaw recognizes that plural colors can be used in the module [0027] and provides an arrangement of opposing dispensing of color(s).  Thus, use of one or more opposing print head(s) would be within the purview of one skilled in the art.
Regarding claim 13, the module as defined by the combination above would provide for one printhead downstream from another printhead of different colors.
Regarding claim 15, the module as defined by the combination above would provide for a given printhead to be disposed at a non-zero angle with respect to a longitudinal axis of the coating chamber.
Regarding claim 17, Shaw provides a thread coating/coloring system comprising  at least one thread coating module, the at least one thread coating module comprising  an elongate coating chamber with sidewalls, a thread entrance (i.e., 30) at one end and a thread exit at an opposite end thereof, and one or more piezoelectric based spray nozzles, the sidewalls having opening(s) aligned with respective spray nozzles (see Fig. 2; [0024]).  Shaw is silent concerning the module having nozzle(s) in the form of printhead(s) and exhaust opening opposite the printhead or jet, the exhaust opening receiving jetted droplets.  However, Tseng recognizes that it is known from the prior art to provide a thread coating/coloring module with an elongate coating chamber with sidewall, a thread entrance at one end and a thread exit at an opposite end thereof, and use of one or more spray pipes to coat/color thread (see Fig. 1; [0004, 0009, 0010]).  It further recognized by Tseng that spray pipes can be replaced by one or more color inkjet cartridges or printhead(s) to control coloring of the thread as evidenced by [0023].   In light of the teachings of Tseng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the one or more spray nozzles as taught by Shaw with one or more color inkjet cartridge(s) or printhead(s) in order to enhance control in the coloring of the thread.  Taylor further provides for a thread coating system including a jet nozzle (8) wherein coloring is jetted onto an enclosed thread and an exhaust opening is disposed opposite the jet nozzle to enable any unused color material(s) or inks to be collected as evidenced by pg. 2, lines 68 (left col.) to line 35 (right col.).  In light of the teachings of Taylor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the thread coating/coloring module as defined by the combination above to have an exhaust opening opposite the one or more inkjet cartridge(s) or printhead(s) defining jet nozzle(s) in order to facilitate coating of the thread as well as enable collection of unused color material(s) as this would enable recycling of the unused color material(s) or inks and thereby lower manufacturing costs.
Regarding claim 18, the thread coating system as defined by the combination above would provide for at least a thread rotator or winder (see Shaw; [0023]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2003/135931) in view of Tseng (US2009/0241819) and Taylor (US 2,034,008) as applied to claim 17 above and further in view of Propp et al (US 6,652,654; newly applied).
The combined teachings of Shaw, Tseng, and Taylor have been mentioned above.  Taylor again provides for a thread coating system including a jet nozzle (8) wherein coloring/colour (pg. 1, col. 12-28) is jetted from a source (11) through the jet nozzle onto an enclosed thread and an exhaust opening is disposed opposite the jet nozzle to enable any unused color material(s) or inks to be collected as evidenced by pg. 2, lines 68 (left col.) to line 35 (right col.).  Taylor would provide for a coloring/colour encompassing ink recycling system.  The combined teachings including that to Taylor lack the recycling system having a return line from the exhaust opening back to the source.  However, it was known in the coating art before the effective filing date of the invention to provide in a coating system for fiber/wire to provide in a recycling system, a return line (52) from the exhaust or collection opening back to the source or supply of coating material as evidenced by col. 3, lines 28-45 and col. 5, line 66 to col. 6, line 14 (see Fig. 1).  In light of the teachings of Propp, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the thread coating/coloring module as defined by the combination a return line in communication with the exhaust or collection opening back to the source or supply of coating material to effect immediate recycling of unused coloring/colour.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable because the combined prior art while teaching a thread coating system comprising at least one thread coating module, the thread coating module having an elongate coating chamber with enclosed sidewalls, a thread entrance and thread exit at opposite ends thereof, at least one printhead positioned at the sidewalls to eject ink droplets into the coating chamber, the sidewalls having at least one opening aligned with the at least one printhead, and exhaust opposing the at least one printhead, the exhaust opening receiving ejected ink droplets, and a thread rotator or winder, the prior art does not further include in the combination the at least one thread coating module further comprising plural thread coating modules arranged in series, with each thread coating module coating thread with a different colored ink in a predetermined amount thereby providing a contone coating on the thread. 

Response to Arguments
Applicants’ arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
Applicants contend that all obviousness rejections based on the teachings of Shaw and Tseng should be withdrawn because neither Shaw nor Tseng consider problems in the inkjet technology and Shaw nor Tseng provide for plural exhaust openings. 
In response to this argument, the instantly claimed invention would still appear to be obvious or within the skills of the routineer in the art.  The instantly claimed invention does not require a plurality of exhaust openings.    The instantly claimed invention requires at least one printhead and an exhaust opening opposite the at least one printhead.  As suggested in the applied obviousness rejection, the provision of exhaust opposite an ejection opening or outlet of at least one printhead would be obvious in order to recovery any unused color material(s) or inks and this would lower manufacturing costs.  Taylor (US 2,034,008) has been provided to support obviousness of exhaust opening opposite an ejection opening or outlet of at least one jet nozzle.  As stated above, Taylor provides a thread coating system including a jet nozzle (8) wherein coloring is jetted onto an enclosed thread and an exhaust opening is disposed opposite the jet nozzle to enable any unused color material(s) or inks to be collected as evidenced by pg. 2, lines 68 (left col.) to line 35 (right col.).  In light of the teachings of Taylor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the thread coating/coloring module as defined by the combination above to have an exhaust opening opposite the at least one inkjet cartridge or printhead defining at least one jet nozzle in order to facilitate coating of the thread as well as enable collection of unused color material as this would enable recycling of the unused color material or ink and thereby lower manufacturing costs.  The provision of an exhaust opening opposite a single printhead would not rise to the level of patentability because it is well established in the coat art to do so for the benefits of facilitating coating of thread and collecting unused color material for recycling.  The thread coating module including system including the thread coating module as defined by the combination above would provide for and thereby resolve any problems and save on manufacturing costs via recycling of color material(s).  With the exception of the allowable subject matter cited in claim 19, all remaining claims have been maintained as being obvious.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
5/5/2022